DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and email with Whitney Fields on 06/01/2021 and 06/02/2021, respectively.
The Application has been amended a follows: 
The following amendment is made with respect to the claims set filed 05/19/2021
CLAIMS:
1. (currently amended) System for treatment by photodynamic therapy of a cavity of a patient’s body, the cavity being delimited by tissues comprising cells having a photosensitizer compound absorbed therein, the system comprising an illuminating device intended for illuminating the cavity to be treated, wherein the illuminating device comprises an illuminating member extending along a central axis between opposed proximal and distal ends, the illuminating member comprising:
- a core carrying a light emitting surface for emitting a light adapted to activate the photosensitizer compound, the light emitting surface being arranged at the distal end of the illuminating member,  

wherein the internal space of the balloon has a variable capacity, the wall of the balloon being elastically extendible and the balloon presenting a plurality of inflated states in each of which the internal space is filled with a volume of light diffusing solution, and
- an electronic unit connected to the illumination device and controlling the illumination device as a function of the volume of light diffusing solution, 
wherein the system further comprises a support provided with a transfer function relating the volume of light diffusing solution of each inflated state with at least one of a corresponding distribution of light power at the outer surface of the wall of the balloon and a corresponding time of illumination for providing a determined dose of light energy such that the system is configured to measure at least one of the corresponding distribution of light power at the outer surface of the wall of the balloon and the corresponding time of illumination for providing the determined dose of light energy at the plurality of inflated states of the single balloon, the support comprising a memory of the electronic unit storing the transfer function, the support comprising a memory of the electronic unit storing the transfer function.

Allowable Subject Matter
	Claims 1-2 and 4-11 are allowable. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amended claim 1 to include the measuring step performed at the plurality of inflated sates of the single balloon overcomes the prior art rejection of Hirschberg (US 20020087206) and Arai (US 20160287894 A1) as applied. After further searching, the Examiner concludes this combination as disclosed in claim 1 overcomes the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792        
06/02/2021                                                                                                                                                                                                




/ALLEN PORTER/Primary Examiner, Art Unit 3792